  IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                            PENNSYLVANIA

CALISIA KELLEY and JOHNNIE MAE
KELLEY, Co-Administrators of the                    )
ESTATE OF BRUCE KELLEY JR.,                         )   Civil Action No. 2:17-cv-1599 NBF
deceased,                                           )
                                                    )   TYPE OF PLEADING:
                                                    )
              Plaintiffs,                           )   PLAINTIFFS’ SUR-REPLY
                                                    )   TO DEFENDANTS’ REPLY
                                                    )   TO PLAINTIFFS’ RESPONSE
                                                    )   TO SUMMARY JUGDMENT
                                                    )   MOTION.
                                                    )
                                                    )   NATURE OF COMPLAINT:
                                                    )   Section 1983 Civil Rights Action
                                                    )   Excessive/Deadly Force
                                                    )
                             Vs.                    )   FILED ON BEHALF OF:
                                                    )   Calisia Kelley and Johnnie Mae
BRIAN O’MALLEY, both                                )   Kelley, Co-Administrators of
in his Official and Individual Capacities           )   the Estate of Bruce Kelley, Jr.,
as Sergeant for the Allegheny County Port           )   deceased.
Authority and DOMINIC RIVOTTI, in both his          )
Official and Individual Capacities as Officer for   )
the Allegheny County Port Authority ,               )
                                                    )
                                                    )   BY:
       Defendants, Jointly and Severally.           )   Noah Geary, Esquire
                                                    )   Suite 225
                                                    )   Washington Trust Building
                                                    )   Washington, PA 15301
                                                    )   724-222-3788
                                                    )   PA ID 78382


                                                        July 13, 2021




                                               1
                                             Introduction.


        The Plaintiffs wish to clarify a reference(s) to Defendant Ravotti as a K-9 Officer in their

initial Response to the Defendants’ Motion. That was a mistake. Defendant O’Malley was the K-

9 Officer. Ravotti was not a K-9 Officer.

        The Defendants’ Reply does not, in any way, negate the fact that, inter alia, the following

genuine disputes of material fact exist in this matter requiring the denial of their Motion:

1.      Whether Kelley assaulted any Officer at the Gazebo or committed any Felony. Officer

Adams’s call made no mention whatsoever of any assault. Nor any Felony. It was merely “ a

group of individuals were resisting” and one “had” a knife. Plaintiffs’ RCSUMF #s 16-20.

2.      Whether the prior uses of force were “to no effect”: in fact, they were ineffective only

because the Officers – 20 in number -could not competently spray Kelley with Pepper Spray in

his eyes. Plaintiffs’ RCSUMF #s 25-26, Plaintiff’s Additional CSUMF #19-21. The Defendants’

claim that this is “irrelevant”. To the contrary, it is material because it directly disputes their

position that deadly force was justified because the lesser uses of force were “to no effect”.

        The same is true for whether the Defendants exhausted all other means of non-deadly

force. They did not. Plaintiffs’ RCSUMF #s 93.

3.      Whether Kelley, during the 20 minutes prior to the Defendants shooting him to death,

was a threat to any police Officer. Plaintiffs’ RCSUMF #s 16-20, 39-43 and 92. In fact, all

Kelley did was (i) continue to walk away from the officers and (ii) not put the utility knife down.




                                                   2
4.     Whether Kelley was a threat to any civilians. Similar to the above, during the 20 minutes

prior to the Defendants shooting him to death, Kelley was no threat to any civilian. RCSUMF

#59; also, deposition transcript of Officer Sanders, page 43, lines 18-25; deposition transcript of

Officer Granger, page 43, lines 11-18).

5.     The Defendants argue that the Plaintiffs did not cite to a 4th Amendment case supporting

their position that the mental state of the Defendants preclude the grant of Summary Judgment.

That is not true. The Plaintiffs cited the seminal 4th Amendment case of Graham vs. Connor, 490

U.S. 386 (1989). At Footnote 12 of Graham, the Supreme Court of the United States ruled:

                      “Of course, in assessing the credibility
                      of an officer’s account of the circumstances
                      that prompted the use of force, a fact-finder
                      may consider, along with other factors, evidence
                      that the office may have harbored ill-will
                      towards the citizen…(Cite omitted). Similarly,
                      the officer’s objective “good faith” – that is,
                      whether he could reasonably have believed
                      that the force used did not violate the Fourth
                      Amendment – may be relevant to the
                      availability of the qualified immunity
                      defense to monetary liability under Section
                      1983. (Cite omitted).” (Emphasis added).


The fair inference from the facts is that O’Malley and Ravotti killed Bruce Kelley, Jr. out of

anger and in retaliation for wounding O’Malley’s K-9 “partner”. Thus, the ill-will harbored by

O’Malley and Ravotti towards Kelley for allegedly stabbing their dog (the photos from the OME

show no such injuries, however) is most certainly for a jury to consider upon observing the

demeanor of the Defendants on the witness stand at trial. The Plaintiffs therefore made no

erroneous legal arguments in their Response. Relatedly, the Schoonejongen case cited by the


                                                 3
Defendants actually supports the Plaintiffs’ position that necessary credibility determinations are

intertwined here with disputes of material fact which alone warrants the denial of their Motion.

Schoonejongen states:

                               “[C]ertain scenarios may arise where
                               a material fact cannot be resolved without
                               weighing the credibility of a particular
                               witness or individual – such as when the defendant’s
                               liability turns on an individual’s state of mind and
                               the plaintiff has presented circumstantial
                               evidence probative of intent.” Id., at 130.
                               (Emphasis added).


Here, if the Defendants shot and killed Kelley in retaliation for harming their dog, that is

unlawful force. The Plaintiff’s RCSUMF attached thereto the initial interviews of both

Defendants with the ACPD and neither Defendant mentioned Kelley taking any steps towards

them. The jury is free to accept this version as true and reject the later versions wherein the

Defendants made up that Kelley took steps towards O’Malley.

6.     Whether or not Kelley in fact took any steps towards O’Malley or Ravotti; Plaintiffs’

RCSUMF #50;

7.     Whether Kelley’s alleged stabbing of the dog was defensive in nature, not a gratuitous,

violent act; Plaintiffs’ RCSUMF #46, 48-49;

8.     Whether deployment of the K-9 was an unreasonable use of force Plaintiffs’ RCSUMF

#140-151, 46-47;




                                                  4
Significantly here, the two pivotal uses of force, the deployment of the dog and the shooting and

killing of Kelley, are intertwined. Giving the Plaintiffs the benefit of all facts and reasonable

inferences, Kelley was shot and killed because O’Malley’s deployment of the dog was

bungled/failed. Both uses of force were unreasonable.




9.      Whether Kelley’s refusal to put down the knife and stop walking was due to wilfulness

on his part – or mental illness. Plaintiffs’ RCSUMF #37, 38, 60, also, Additional Facts offered

by the Plaintiffs, #2-8.

        The Defendants argue that ALL of the Plaintiff’s Additional Undisputed Material Facts

are “irrelevant”. To the contrary, they are material to Kelley’s mental illness, which should have

caused the Defendants, per their own Crisis Intervention Training, to handle the situation entirely

differently and to engage in dialogue with Kelley rather than escalating the situation. They are

material in refuting the false claim that the prior uses of force were “to no effect”. They are also

material to the Defendants refusal to state the obvious, i.e., where they both were and where

Kelley was at the 2 critical junctures.

10.     Whether the Defendants’ refusal to answer questions and mark their OWN Exhibit as to

where they were and where Kelley was at the 2 critical junctures: (i) when the dog was deployed

and (ii) when the Defendants started shooting at Kelley should cause this Court to reject the

Defendants’ Motion - out of hand. The Defendants never testified where they were nor where

Kelley was at these two dispositive points. Ravotti, in a round about way, testified to where

Kelley was and where O’Malley was when O’Malley started shooting Kelley, and the distance is

58 feet. Not 8 feet. This is a genuine dispute of not only a material fact, but a critical, dispositive


                                                   5
fact. The Defendants should not be able to get away with refusing to answer such basic

questions. Since they don’t know where they were or where Kelley was at these 2 critical points

in time, how can this Court grant their Motion that their use of force, as a matter of law, was

reasonable?

Both Defendants violated a clearly-established constitutional right: that is, to be free from being
shot to death when you do not pose a significant and immediate threat of death of serious bodily
                                  injury to the officers or anyone else.

        Both Defendants violated a clearly-established constitutional right: that is, the right to be
free from being shot to death when you do not pose a significant and immediate threat of death
of serious bodily injury to the officers or any civilian.

        Notably, however, there are so many disputes of material fact here that this Court must
refrain from making any finding on the issue of qualified immunity. That issue should be
reserved for the jury at trial.

                                         Additional documents.

        The Plaintiffs’ received some documents just last week for the first time from the Office

of the Medical Examiner which were provided to defense counsel upon receipt. Four are attached

in a Supplemental Appendix filed contemporaneously with this Sur-Reply.

        They are as follows:

EXHIBIT 25              3 photographs from the Office of the Allegheny County Medical
                        Examiner of the K-9 with no injuries to the throat or neck


EXHIBIT 26              Conclusion of Allegheny County Homicide Detective Caruso: “The
                        actor stabbed the canine prompting officers to open fire on the actor”.


EXHIBIT 27              OME Mobile Crime Unit Fact Sheet: “The victim stabbed the
                        Police dog. Officers subsequently opened fire on the victim.”

                                                    6
EXHIBIT 28   Allegheny County Medical Examiner Death Investigation Case
             Report: Past Medical History: “possible psych issues” (page 2)




                                    7
Each Exhibit corroborates that genuine disputes of material fact exist in this case. Exhibit 25,

photos of the K-9 from the Office of the Medical Examiner, show no injuries to the neck, throat

or face of the K-9. This directly contradicts the Defendants’ contention that Kelley, Jr. “violently

stabbed the K-9 in the throat/neck”.

       Exhibit 26 contains the factual finding of Allegheny County Homicide Detective Caruso:

                              “The actor stabbed the canine prompting
                              officers to open fire on the actor”.



This corroborates the Defendants’ Initial Interviews with the ACPD where there is NO

MENTION of Kelley, Jr. taking ANY steps toward O’Malley or any other Officer. This directly

contradicts the Defendants’ subsequent deposition testimony that Kelley took steps towards

O’Malley.

Identically, there is no mention whatsoever in the Findings of the OME’s Mobile Crime Unit,

Exhibit 27, that Kelley took any steps toward O’Malley or any other Officer before he was shot:



                              “The victim stabbed the Police dog. Officers
                              subsequently opened fire on the victim.”


       Finally, all Officers except O’Malley denied that Kelley, Jr. showed signs of mental

illness. O’Malley did admit, importantly, that he heard Kelley say “Shoot me. Just fucking shoot

me” - an obvious sign of mental illness/mental crisis/disturbance. O’Malley had “no reason” why

he did not consider that to be a sign of mental distress. Yet, EXHIBIT 28, the Allegheny

County Medical Examiner Death Investigation Case Report reads: “Past Medical History:


                                                 8
possible psych issues” (page 2). This information would have been obtained from the Officers at

the scene by the Mobile Crime Unit Personnel. Thus, the Officers stated to the MCU personnel at

the scene that Kelley, Jr. DID show signs of possible psychiatric/psychological issues, but

conveniently denied this at their depositions.

       WHEREFORE, for the plethora of reasons detailed above, the Defendants Motion

should be DENIED.




                                                     Respectfully submitted,

                                                     /s/ Noah Geary
                                                     Noah Geary, Esquire
                                                     Washington Trust Building
                                                     Suite 225
                                                     Washington, PA 15301
                                                     (724) 222-3788
                                                     PA I.D.#: 78382




                                                 9
                                CERTIFICATE OF SERVICE:

       I, Noah Geary, Esquire, do hereby certify that a true copy of the foregoing SUR-REPLY

was served via electronic mail on this day to the below-listed counsel of record:



                                   Greg Evashavik, Esquire
                              (Counsel for Port Authority Defendants)




                                                     Respectfully submitted,

                                                     /s/ Noah Geary
                                                     Noah Geary, Esquire
                                                     Washington Trust Building
                                                     Suite 225
                                                     Washington, PA 15301
                                                     (724) 222-3788
                                                     PA I.D.#: 78382


       July 13, 2021




                                                10
